— Order unanimously affirmed, without costs. Memorandum: Petitioner testified that she had sexual intercourse with no one except respondent after her last menstrual period in February, 1970 and the baby was two weeks overdue when born on December 6, 1970. This was well within the normal period of gestation. Respondent admitted having sexual relations with petitioner two or three times a week over an extended period of time but denied having sexual intercourse with her during February, 1970. The issue was solely one of credibility and the decision of the Family Court was properly supported by the clear and convincing evidence required in paternity cases (see W v D, 37 AD2d 904; Hopkins v Mabee, 36 AD2d 897). (Appeal from order of Niagara County Family Court in paternity proceeding.) Present — Moule, J. P., Cardamone, Simons, Mahoney and Del Vecchio, JJ.